Case 1:19-cv-02793-TSC Document 12-2 Filed 02/11/20 Page 1 of 4
          Case 1:19-cv-02793-TSC
Case 1:13-cv-20610-CMA   Document Document 12-2on Filed
                                  156 Entered     FLSD02/11/20   Page 2 of 4Page 1 of 2
                                                        Docket 06/11/2014



                           UNITED STATES DISTRICT COURT
                           SO U TH ER N D ISTRICT O F FLO R ID A

                           C ASE N O .:13-2061B-C IV -A LTO N A G A

 LARRY K LAYM AN,

       Plaintiff,


 JUD ICIAL W A TC H ,IN C.,

       D efendant,


                                       VerdiftFprm
 W e,thejury,unanimously findasfollows:
 1. D o you find from a preponderance of the evidence that Plaintiff Larry
 K laym an w as defam ed by D efendantJudicialW atch?
              Y es             No

 (lfyouransweristsyes,''proceed to the nextquestion. lfthe answ er is Sino,''sign
 theverdictform.)
 2. D o you fnd from a preponderance of the evidence that Plaintiff Larry
 K laym an should be aw arded com pensatory dam ages against D efendant Judicial
 W atch?

              Y es    W
                     . -       No
 Ifyour answ er is dsY es,''
                                              OQ
              inwhatamount:$lS6!4r '                .
 (1fyouranswerisçdyes,''skip question 3 and proceed tùquestion 4.lfyouranswer
 ist<no ''proceedto question3.).
+ ** *
            Case 1:19-cv-02793-TSC
  Case 1:13-cv-20610-CMA   Document Document 12-2on Filed
                                    156 Entered     FLSD02/11/20   Page 3 of 4Page 2 of 2
                                                          Docket 06/11/2014



    3. Do you tind from a preponderance of the evidence that Plaintiff Larry
    K laym an should be aw arded nom inaldam ages againstD efendantJudicialW atch?
                 Y es            No

    Ifyour answ er isSiY es7''

                 inwhatamount.$ Q                   .
    (Proceedto question 4.).
    4. U nder the circum stances of this case, state w hether you 5nd by clear and
    convincing evidence that punitive dam ages are w arranted against D efendant
    JudicialW atch:

                                 No

    lfyour answ er isdsY es,''
                                                  =<7
                 in whatam ount:$ Q S .
                                      )A nv         .




    Sosayweallthis (U dayofJune,2014.



                             .        Oregerson
          Case 1:19-cv-02793-TSC
Case 1:13-cv-20610-CMA   Document Document 12-2on Filed
                                  157 Entered     FLSD02/11/20   Page 4 of 4Page 1 of 1
                                                        Docket 06/11/2014


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 13-20610-CIV-ALTONAGA

   LARRY KLAYMAN,

          Plaintiff,
   v.

   JUDICIAL WATCH, INC.,

         Defendant.
   _________________________/

                                          FINAL JUDGMENT

          THIS CAUSE came for trial before the Court and a jury, United States District Judge,

   Cecilia M. Altonaga, presiding, and the issues having been duly tried and the jury having duly

   rendered its verdict on June 10, 2014, it is

          ORDERED AND ADJUDGED that Judgment is entered in favor of Plaintiff, Larry

   Klayman, and against Defendant, Judicial Watch Inc., in the amount of $156,000.00 for

   compensatory damages and $25,000.00 for punitive damages, totaling $181,000.00, for which

   sum let execution issue. Requests for costs and attorneys’ fees shall not be submitted until after

   any post-trial motions are decided or an appeal is concluded, whichever occurs later. This

   judgment shall bear interest at the rate as prescribed by 28 U.S.C. section 1961, and shall be

   enforceable as prescribed by 28 U.S.C. sections 2001–2007, 28 U.S.C. sections 3001–3308, and

   Federal Rule of Civil Procedure 69(a). The Clerk shall mark this case closed.

          DONE AND ORDERED in Chambers at Miami, Florida, this 11th day of June, 2014.


                                                          _________________________________
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE

   cc:    counsel of record
